Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest where the wick module comprises two or more layers of internal wicking elements, the two or more layers comprising a lower layer of durable material in a first portion, and an upper layer of fibrous material occupying a second portion, wherein the first portion is larger than the second portion.
US 20170245442 A1 to Stewart teaches a modular watering system with position wicks 15 and housings 14 in fluid communication between the liquid tubes and the planter pots 30. Stewart further teaches where the wicks 15 are made of semi-porous material. However, Stewart fails to teach the wick comprising two or more layers of internal wicking elements, where the lower layer of durable material and an upper layer of fibrous material. The wick of Stewart is only made of one material. 
US 5189835 A Green teaches two materials for water irrigation, a porous open-celled block of wood or fibrous material, and a layer of silica sand or durable material. Green further teaches a housing 27 encasing the two layers of material. However, Green fails to teach where the durable material is in a first portion, and the fibrous material is in a second portion, where the first portion is larger than the second portion. The silica sand 29 is smaller than the fibrous wood 21. Green also teaches away from the use of wicks, and indicates that wicks suffer from being unable to circulate water to the plant (Col 2 lines 21-25). 
US 4231187 A to Greenbaum has wicks inside housings (FIGs 4A-4C), but only state the use of a single type of wicking material rather than two types.
US 20050252080 A1 to Wright also teaches a single wicking material inside a housing (See FIGs 4 and 5 in particular).

US 2344202 A to Elmer uses gravel 25 with smaller pieces of gravel/sand 26 and finer soil 27 to provide capillary action between the water and the plant, but Elmer fails teach the use of a fibrous material to facilitate the capillary action, and also teaches away from the use of wicks, stating “Heretofore various expedients have been proposed for this purpose but as these expedients involve the use of wicks, sponges and other impractical elements, the resultant devices were unsatisfactory.” Which again teaches away from the use of a “wick” as stated in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642